UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6694


RODERICK JEROME ENGLISH,

                       Plaintiff – Appellant,

          v.

EDWARD WOODROW LONGSHORE, II,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:13-cv-02792-JFA)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Jerome English, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roderick Jerome English appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    English v. Longshore, No. 1:13-cv-02792-

JFA (D.S.C. Apr. 1, 2014).     We also deny English’s “motion to

amend post conviction relief.”       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2